Citation Nr: 0707981	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-03 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from May 1996 to January 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  This appeal is from a decision by the originating 
agency denying entitlement to reimbursement or payment of 
unauthorized medical expenses as cited on the preceding page.  
It is noted that it appears the originating agency has 
approved payment for services rendered on the fifth and sixth 
of September 2000.  Accordingly, this period of treatment is 
not before the Board.


FINDINGS OF FACT

1.  The veteran was granted service connection for renal 
nephrolithiasis by a November 2000 rating decision, effective 
July 10, 1998.

2.  The veteran thereafter filed his claim for payment or 
reimbursement for unauthorized medical expenses in August 
2001, within two years of notification of the allowance of 
the award of service connection.

3.  The non-Department of Veterans Affairs (VA) services 
rendered prior to July 10, 1998, were unauthorized and were 
not for a service-connected disability or for a nonservice-
connected disability associated with or aggravating a 
service-connected disability; additional claimed medical 
expenses were incurred after July 10, 1998 but before a 
period of two years prior to August 2001 (August to December 
1998).

4.  The remaining expenses incurred in September 2000, 
December 2000, and January 2001, were not rendered in medical 
emergencies when VA or other Federal facilities were not 
feasibly available.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical services provided to the veteran from May 
1996 to January 2001, have not been met.  38 U.S.C.A. §§ 
1703, 1710, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52, 
17.54, 17.120, 17.126 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) finds 
that the issue on appeal has been sufficiently developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been advised of the 
evidence necessary to substantiate his claim.  The Board 
would also point out that to the extent that the veteran's 
claim is subject to a denial as a matter of law, it is 
arguably not subject to the provisions of the VCAA.  

First, a September 2004 letter advised the veteran of the 
evidence necessary to substantiate his claim, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, although the September 2004 VCAA notice letter 
did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communication from 
the regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
this claim under the VCAA.

Initially, the Board notes that the veteran is seeking 
reimbursement for certain medical expenses for which payment 
is precluded by reason of their date of incurrence.

More specifically, claims for payment or reimbursement of the 
expenses of medical care or services not previously 
authorized must be filed within the following time limits:

(a) A claim must be filed within 2 years after the date the 
care or services were rendered (and in the case of continuous 
care, payment will not be made for any part of the care 
rendered more than 2 years prior to filing claim), or

(b) In the case of services rendered prior to a VA 
adjudication allowing service-connection: 1) The claim must 
be filed within 2 years of the date the veteran was notified 
by VA of the allowance of the award of service-connection.  
(2) VA payment may be made for care related to the service-
connected disability received only within a 2-year period 
prior to the date the veteran filed the original or reopened 
claim which resulted in the award of service-connection but 
never prior to the effective date of the award of service- 
connection within that 2-year period.  (3) VA payment will 
never be made for any care received beyond this 2-year period 
whether service connected or not.  38 C.F.R. § 17.126 (2006).

Applying the above-noted law to the evidence of record 
reveals that there are claimed medical expenses that were 
incurred either prior to the July 10, 1998 effective date of 
service connection for renal nephrolithiasis, i.e., expenses 
incurred between May 1996 and June 1998, or more than two 
years prior to the veteran's August 2001 claim for 
reimbursement, i.e., expenses incurred between August and 
December 1998.  Thus, as to these expenses, the claim is 
subject to denial as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Thus, the Board finds that the only remaining issue to 
consider is whether any of the remaining expenses may be 
subject to reimbursement under the provisions of 38 U.S.C.A. 
§ 1728 (West 2002).  The remaining expenses were incurred in 
September 2000, December 2000, and January 2001.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) the services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2006); Zimick v. West, 11 
Vet. App. 45, 49 (1998).

With respect to the remaining expenses, the September 2000 
evaluation for atrial fibrillation relates to nonservice-
connected disability, and although additional treatment 
records from September 2000, December 2000, and January 2001 
reflect evaluation for neck and back complaints, which are 
service-connected disabilities, there is absolutely no 
evidence that reflects that treatment for the neck and back 
at this time was in any way emergent or that VA facilities 
were not feasibly available for such treatment.  
Consequently, the Board will conclude that the evidence is 
also against entitlement to reimbursement for medical 
expenses incurred between September 2000 (other than those 
already approved for payment by the originating agency) and 
January 2001.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from May 1996 to January 2001, is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


